Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 3, the amendment renders the claim indefinite because it is unclear if the oxime compound has an isocyanate group based on the language “isocyanate group in the oxime compound.”  
***Possible amendment: “the amount of oxime compound is such that the functional group in the oxime that reacts with the isocyanate group to block the isocyanate group is at least the same amount as the isocyanate group.”
Claim 1 recites the limitation "the functional group" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,071,937 to Potter et al. in view of U.S. Patent No. 5,130,402 to Akiyama et al. and U.S. Patent No. 5,106,675 to Ara et al.
As to claim 4, Potter discloses coating compositions comprising a blocked urethane elastomer comprising the reaction product of polyisocyanates, polyols (3:62-4:33), and oxime blocking agents (6:55-60) and an aromatic diamine curative component, such as 2,4-diamino toluene or diethyl toluenediamine (Examples 9, 11-12) wherein the equivalent ratio of amino groups to isocyanate groups is 1.0 (8:1-2).
Potter does not teach the molecular weight of blocked urethane elastomer.
Akiyama discloses coating composition comprising blocked urethane elastomers with molecular weights of 700-8,000 (5:33).
At the time of filing it would have been obvious to maintain the molecular weight of the blocked urethane elastomer of Potter within the claimed range as taught in Akiyama because when the molecular weight is less than 500, the resulting resins are too rigid and brittle and of poor resistance to chipping and molecular weights of greater than 10,000 results in poor adhesion properties (5:33-38).
Potter does not teach the addition of an amide compound.

At the time of filing it would have been obvious to a person of ordinary skill in the art to add the fatty acid amides and fatty acid amide derivatives taught in Ara to the composition of Potter to provide sufficient lubricating effect of the coating composition to improve corrosion resistance and adhesion to an overcoating (5:1-7).
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argued that the consisting of language in claim 4 excludes the other blocking agents that are taught in Potter’s blocked urethane elastomer.  This is not found persuasive because the claim consists of (A), (B), and (C) and component (A) contains (same as comprising language) at least the oxime blocking agent.  Potter teaches a combination of blocking agents that includes oximes.  The claim does not limit the blocking agent to only oxime compounds.
In response to applicant's argument that Ara is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ara is directed to coating .
Allowable Subject Matter
Claims 1 and 3 are allowable over the closest prior of record.  Potter teaches at least two blocking agents that include oximes.  Claims 1 and 3 teach an at least an equivalent ratio of isocyanate-reactive group in the oxime compound to isocyanate group to be blocked.  Potter only teaches up to 20% of the blocking agents include oximes.  The use of only oximes as blocking agents (US-4,719,267, US-5,508,370, 2014/0031500) in polyurethane coatings was known at the time of filing, however, the use aromatic diamine and amide compounds within the claimed amounts used in combination with the blocked urethane prepolymer has not been suggested by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763